Citation Nr: 1326515	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  09-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1950 to March 1954 and from April 1954 to July 1977. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied service connection for both bilateral hearing loss disability and tinnitus. 

In October 2009, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

In November 2009, the Board remanded the Veteran's claims to the RO for additional action. 

In April 2011, the Appeals Management Center (AMC) granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of November 10, 2005.

In September 2011 and July 2012 decisions, the Board remanded the Veteran's appeal to the RO for additional action.

Per the July 2012 Board remand instructions, the Veteran was scheduled for a hearing in May 2013.  However, in an April 2013 letter, the Veteran requested that his scheduled hearing to be cancelled.  No other request for a hearing remains pending in this case.
  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

A bilateral hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active military service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a May 2010 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The May 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the May 2010 letter, and opportunity for the Veteran to respond, the November 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Although the Veteran has made numerous contentions regarding the behavior of the RO, the undersigned Acting Veterans Law Judge and VA examiners, there is no indication that any additional action is needed to comply with the duty to assist the Veteran.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of various VA examinations to include recent April 2010 and March 2011 VA examinations.  While the Veteran questions the adequacy of the VA audiologists, the examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative and the Veteran's October 2009 hearing testimony.  During this hearing, the undersigned Acting Veterans Law Judge fully explained the elements of the Veteran's claims and the types of evidence - lay and medical - needed to support the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If an organic diseases of the central nervous systems becomes manifest to a degree of 10 percent within one year of separation from active service, then the disease is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), with chronic disabilities listed 38 C.F.R. § 3.309(a) such as organic diseases of the nervous system, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3rd 1331 (Fed Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran contends that he has a current hearing loss disability related to service.   He specifically contends that he was exposed to loud aircraft noise while serving as a fireman on a flight line while in the Air Force. 

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, a number of hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

Audiometric testing at the Veteran's April 1954 enlistment examination and May 1956 separation and reenlistment examination revealed hearing within normal limits upon whisper voice/spoken voice testing.



Audiometric testing in February 1962 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0(10)
0(10)
 5(15)
 0(5)
LEFT
0 (15)
 0(10)
0(10) 
 5(15)
 5(10)

Audiometric testing in February 1962 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5(5)
 0(10)
 10(15)
LEFT
5 (20)
 5 (15)
0 (10) 
 0 (10)
 5 (10)

In June 1965, the Veteran presented with complaints of frequent headaches and difficulty hearing which were both associated with his sinuses.  Audiometric testing on June 7, 1965 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
15(25)
15(25)
 20(30)
 25(30)
LEFT
5 (20)
 10(20)
15(25) 
 25(35)
 20(25)

A June 17, 1965 treatment report noted that the Veteran's hearing was "back to normal" but that he still had headaches.





Audiometric testing on June 18, 1965 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0(10)
5 (15)
 10 (20)
 25 (30)
LEFT
0 (15)
 -5 (5)
0(10) 
 10 (20)
 15 (20)

In September 1965 the Veteran again presented with complaints of a headache and a "positive block" of his left ear.  The diagnosis was a common cold.

Audiometric testing in September 1965 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10(20)
15(25)
 20(30)
 30(35)
LEFT
15 (30)
20(30)
20(30) 
 20(30)
 25(30)

Audiometric testing in April 1966 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5(15)
5(15)
 5(15)
 10(15)
LEFT
10 (25)
 10(20)
10(20) 
 15(25)
 20(25)

Audiometric testing in August 1967 revealed pure tone thresholds, in decibels, as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5(5)
-5(5)
 -5(5)
 0(5)
LEFT
0 (15)
 5(15)
0(10) 
 0(10)
 10(15)

Audiometric testing in May 1971 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
10
5
5
15

Audiometric testing in July 1974 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
5
5
5
10
20

Audiometric testing in August 1975 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
10
5
5
5
10

Audiometric testing on the Veteran's separation examination in October 1975 revealed pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
10
5
5
5
10

Audiometric testing on the Veteran's retirement examination in August 1977 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
5
5
5
5
15

A private audiometric testing report in November 2005 revealed pure tone thresholds, in decibels, as follows, thus confirming a bilateral hearing loss disability: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
30
60
LEFT
20
15
15
30
60

The Veteran underwent a VA examination in October 2006.  The examiner noted that all of the Veteran's audio examinations in service indicated hearing acuity that was "well within normal limits" throughout his time in service.  No examinations could be located from the several years immediately following service.  The examiner opined that given that the Veteran's hearing was determined to be well within normal limits at the time of his retirement examination, and given the lack of frequency specific testing from the year after service indicating hearing loss present by that time, it could be stated that the Veteran's current hearing loss was less likely as not due to noise exposure in the military.  The Veteran reported a history of military noise exposure including helicopters and airplanes.  He described a history of occupational noise exposure of airplanes and occasional recreational noise exposure of a lawn mower.

In a November 2006 letter, the private audiologist who conducted the November 2005 audiogram test noted that the Veteran had significant high frequency neurosensory hearing loss which was bilaterally symmetrical.  The private physician noted that the Veteran's history was significant for serving as a firefighter in the Air Force where he was "basically stationed right on the flight line" for about 27 years where he worked on an almost daily basis around jet bomber and fighter aircraft with the intense associated exposure to jet aircraft noise.  Since retirement, he had not been associated with significant noise exposure.  The physician concluded that the Veteran's significant high frequency neurosensory hearing loss as well as other frequencies would almost certainly be associated with the years of exposure on the flight line to high decibel intense noise.

In a June 2007 letter, a retired private nurse indicated, after a review of excerpts from the Veteran's service treatment records, that hearing loss became manifest during active service.

An October 2009 VA Audiology note indicates that the Veteran reported that his hearing loss occurred "suddenly in 2007".   The physician noted that there was a significant change in hearing sensitivity noted at the right ear since a previous audiogram in July 2007. 

In a March 2010 letter, a private physician noted that the Veteran claims that his hearing loss was due to his previous noise exposure when serving in the Air Force as a fire fighter.  The physician noted that in 2007 the Veteran had an unrelated right sudden neurosensory loss.  An inner ear perfusion unsuccessfully brought back hearing at that time.  A review of old audiograms recalled that, in 1965, the Veteran had high frequency hearing loss of about 30 decibels at the 6000 hertz range. By 2007 this was in the 70 decibel range but he informed the Veteran that the high intensity noise did not tend to cause the hearing all at once.  The physician opined that he believed that the high frequency hearing loss that was demonstrated in 1965 likely progressed over the ensuing years, and this would certainly demonstrate that the Veteran had some high frequency hearing loss back at that time.  

The Veteran underwent a VA examination in April 2010.  The examiner noted that the Veteran's service treatment records demonstrated that his April 1954 enlistment examination listed his hearing as "normal" based on his ability to hear whispered speech.  This form of testing was unreliable and therefore his hearing at the time of enlistment was unknown.  However, examinations in January 1964, April 1969, May 1971, July 1974, August 1975 and October 1975 showed normal hearing thresholds in both ears.  The Veteran's retirement physical dated June 1977 also showed normal hearing thresholds.  The examiner opined that based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge, noise induced hearing loss occurs immediately, there was no scientific support for delayed onset noise induced hearing loss weeks, months or years after the exposure event.  Given that the Veteran's binaural hearing thresholds were within normal limits at the time of this retirement examination, and given that an examination showing that a disabling hearing loss had manifested within one year of the Veteran's release from active duty service could not be found in the Veteran's claims file, his current binaural hearing loss was less likely as not related to or caused by his military noise exposure.

The Veteran underwent a VA examination in March 2011.  The examiner noted that the Veteran's retirement examination in 1977 indicated hearing within normal limits bilaterally.  No examinations were located from several years after the Veteran retired from service.  Later examinations from the mid-2000's from private facilities indicated hearing loss.  A VA examination in 2006 indicated a relatively symmetrical hearing loss present in both ears.  Examinations from 2007 indicated a sudden increase of hearing loss in the right ear.  A private physician indicated that this was likely due to cochlear hydrops.  The Veteran's chief complaint was a loss of hearing noted over the past 41 years.  He reported a history of military noise exposure including airfield protection, helicopters and aircraft engines.  He described no history of occupational noise exposure with occasional recreational noise exposure of lawnmowers.  


Considering the claim for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The record shows that the Veteran currently has bilateral hearing loss disability for VA compensation purposes, confirmed since November 2005.

With respect to in-service disease or injury, the Board will separately discuss disease and injury.  A review of the service treatment records, including the examination report at service discharge, does not reveal a diagnosis of hearing loss.  

The Board notes that the Veteran's service treatment records demonstrate that he presented with complaints of hearing difficulties in June 1965 and September 1965.  The service treatment records, however, were negative for any or diagnoses of any chronic bilateral hearing loss.  The Veteran's complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, audio examinations in June 1965 and September 1965 revealed normal hearing, and the Veteran's reports of hearing difficulty were attributed to his sinuses in June 1965 and a "common cold" in September 1965.  

Furthermore, the ears and audiometric examinations were normal at separation.  In addition, he denied a history of hearing loss and ear trouble.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2012).  In essence, an organic disease of the nervous system was not noted, identified or manifest by characteristic manifestations of the disease process during service.  Thus section 3.303(b) is not applicable.

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, he has cited to a history of noise exposure to high level noise when working near airplanes while working as a fireman.  In this regard, the Board notes that the Veteran's service records confirm his assertions as to exposure to airplane engine noise.  Furthermore, the Veteran is competent to give evidence about what he experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and Shedden element (2) is satisfied. 

With respect to crucial Shedden element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that there are conflicting medical opinions of record addressing the possibility of such a relationship between the Veteran's current bilateral hearing loss disability and service.

As noted above, in November 2006 and March 2010 letters, private physicians concluded that the Veteran's bilateral hearing loss was due to his in-service noise exposure.  Additionally, a private retired nurse in June 2007 also associated the Veteran's service noise exposure to his current hearing loss. 

Conversely, the October 2006 and April 2010 VA examiners found that the Veteran's current bilateral hearing loss disability was less likely than not a result of his military service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the April 2010 VA examiner's opinion to be the most probative.  Regarding the November 2006 letter of the private physician and the June 2007 letter of the retired nurse, the Board notes that no rationale was provided for these opinions and the physician, and retired nurse did not provide any specific evidentiary or medical basis for the opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Regarding the March 2010 letter, the examiner opined that the high frequency hearing loss that was demonstrated in 1965 likely progressed over the ensuing years, and this would certainly demonstrate that the Veteran had some high frequency hearing loss back at that time.  

This opinion was based on the June 1965 audiogram, which demonstrated a pre-ANSI conversion reading of 25 for left and 25 for the right ear at the 6000Hz level.  While the March 2010 physician believed that the high frequency hearing loss was demonstrated in 1965, the Board notes that under 38 C.F.R. § 3.385, hearing loss is defined as when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.  Notably, while the March 2010 physician noted that the Veteran's level at 6000Hz was "almost 30", the 25 for 6000Hz was the same level recorded for the Veteran's pre-ANSI converted hearing at 4000Hz in his right ear which is not considered hearing loss for disability purposes under 38 C.F.R. § 3.385.  Significantly, numerous subsequent in-service audiometric tests to include a test in September 1965 and the August 1977 retirement examination did not demonstrate hearing loss under 38 C.F.R. § 3.385.

Additionally, although findings at 6000 Hertz are not considered for "disability" purposes under 38 C.F.R. § 3.385, all frequencies are considered to determine if there was disease or injury during service.  Here, the April 2010 VA examiner reviewed the record and determined that there was no relationship to service.  Thus all findings, including the June 1965 audiogram and its 6000 Hertz readings, have been considered and do not establish the onset of a disease process or residuals of an injury.

Additionally, the Board notes that unlike the April 2010 VA examiner, the November 2006, June 2007 and March 2010 letters of the private physicians and retired nurse do not address the timing of the Veteran's hearing loss disability and the great number of years where the record is silent as to hearing loss complaints or findings of a hearing loss disability since service.

In contrast, the April 2010 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed bilateral hearing loss disability was not related to the Veteran's service.  Significantly, the April 2010 VA examiner addressed the timing of the Veteran's hearing loss as he noted that the Veteran's binaural hearing thresholds were within normal limits at the time of this retirement examination and that there were no findings of disabling hearing loss within one year of the Veteran's release from active duty service.  For these reasons the Board finds the April 2010 VA examiner's assessment to be the most probative.  

While the Veteran has also submitted on multiple occasions medical literature that notes that hearing loss due to noise exposure can slowly develop over the years, the Board notes that these articles are general in nature and do not specifically address the Veteran's circumstance.  Additionally, the April 2010 VA examiner specifically noted that his opinion was based on the Institute of Medicine Report on noise exposure in the military when noting that there was no scientific support for delayed onset noise induced hearing loss occurring weeks, months or years after the exposure event.

As to the provisions of 38 C.F.R. § 3.303(b) , discussed above, relating to chronicity and continuity of symptomatology, the Board notes that the Veteran's bilateral hearing loss disability is sensorineural in nature and is therefore a disease of the nervous system.  Thus, the Board will consider whether service connection based on a continuity of symptomatology is warranted.  

The Board acknowledges that lay evidence concerning continuity of symptoms of this disability after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history as to continued hearing loss since active service, while competent, is of less probative value than the April 2010 VA examination report.  That examiner based a conclusion on a claims file review and is consistent with the record, whereas the Veteran's opinion must be viewed in the context of service treatment records showing no disability and an eighteen-year gap between service and evidence initially showing a bilateral hearing loss disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

Overall, the Board considers the April 2010 VA examination report to be the most probative evidence of record.  As this report weighs heavily against the Veteran's claim for service connection for bilateral hearing loss, that claim must be denied.  In reaching the determination, the Board has considered the doctrine of reasonable doubt but finds it inapplicable because the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for chronic bilateral hearing loss disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


